                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



 MARTINEZ GROCERY II, et al.
                                      HONORABLE NOEL L. HILLMAN
                Plaintiffs,

      v.                                     Civil Action
                                        No. 18-0627 (NLH/KMW)
 UNITED STATES OF AMERICA, et
 al.
                                               OPINION
                Defendants.


APPEARANCES:

Brian E. Turner, Esq.
15 West Park Avenue
Merchantville, New Jersey 08109
     Attorney for Plaintiffs

Craig Carpenito, United States Attorney
By: John Tudor Stinson, Jr., Assistant U.S. Attorney
402 East State Street, Room 430
Trenton, New Jersey 08608
     Attorneys for Defendants

HILLMAN, District Judge:

I.   INTRODUCTION

     This matter comes before the Court by way of a motion for

summary judgment filed by Defendants United States of America

and the Secretary of the United States Department of

Agriculture, Sonny Perdue, (hereinafter, collectively,

“Defendants”) seeking judgment in their favor as to all counts

of the Complaint [Docket Item 1] filed by Plaintiffs Martinez
Grocery II and Juana Martinez (hereinafter, collectively,

“Plaintiffs”).      (See Defs.’ Mot. [Docket Item 13].)   The Court

will grant Defendants’ motion.

II.   BACKROUND 1

      A.   The Supplemental Nutrition Assistance Program

      This case revolves around the Supplemental Nutrition

Assistance Program (“SNAP”), which is administered by the Food

and Nutrition Service of the United States Department of

Agriculture (“FNS”).      7 U.S.C. §§ 2011–2036.   SNAP provides

assistance to eligible households by supplementing their

available funds to spend on food items.      7 U.S.C. § 2013(a).

Participants use their SNAP benefits to purchase food items at

authorized stores, and the United States then redeems those

benefits by paying the store the full face value of the


1 For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, unless otherwise noted, the Court distills this
undisputed version of events from Defendants’ Statement of
Undisputed Material Facts (“Defs.’ SMF”) [Docket Item 13-1],
Plaintiffs’ Response to Defendants’ Statement of Undisputed
Material Facts (“Pls.’ RSMF”) [Docket Item 14], 1-3, and related
exhibits and documents. The Court presents this version of the
record in the light most favorable to Plaintiffs, as the non-
moving party. The Court will not consider Plaintiffs’
Counterstatement of Undisputed Material Facts (“Pls.’ CSMF”)
[Docket Item 14], 3-4, as it does not comply with the
requirements Local Civil Rule 56.1, most notably because the
vast majority of the document is used to present an excerpt of
the federal regulations and because those few factual statements
included in the document are also included in Defendants’
Statement of Undisputed Material Facts and are responded to in
Plaintiffs’ Response to Defendants’ Statement of Undisputed
Material Facts.

                                    2
benefits.    7 U.S.C. §§ 2013(a), 2016(b), 2018, 2019.

Participation in the program by such stores is managed by FNS

and governed by the relevant statutory and regulatory regime in

order to achieve SNAP’s objectives, while also preventing or

minimizing fraud and abuse.    7 U.S.C. § 2011.

     B.     Martinez Grocery II

     Martinez Grocery II is a small convenience store that

opened in 1998 in Camden, New Jersey.    Shortly after opening,

Plaintiffs applied to participate in SNAP and were accepted into

the program.    As of June 2017, there were 45 SNAP-participating

retailers within one mile of Martinez Grocery II of varying size

and description.

     On May 13, 2017, FNS conducted a site visit to Martinez

Grocery II, which noted that the store did not provide customers

with shopping carts or baskets, only had a single cash register,

and that items for sale exhibited a typical pricing structure,

wherein most prices ended with “x9” cents. 2   At the time, the


2 Plaintiffs attempt to dispute this fact in their RSMF, by
stating that Plaintiffs did not “provide” pricing information to
the FNS reviewer who visited the store. However, the review
form, (A.R. [Docket Item 12], 57), indicates that the reviewer
is supposed to complete the pricing structure question and then
complete the remainder of the form “in collaboration with store
personnel,” which the Court notes does not require Plaintiffs to
“provide” any information to the FNS reviewer, but only
indicates that after the pricing structure is determined, the
remaining questions should be completed in consultation with
store employees. Additionally, Plaintiff contends that certain
items do not fit this typical pricing structure, but neither

                                  3
most expensive items eligible for SNAP were $19.99, $11.99, and

$5.99.

     C.   FNS Investigation

     In June 2017, FNS began investigating Plaintiffs after

their “Alert System” indicated that Plaintiffs’ recent pattern

of SNAP transactions indicated possible trafficking in SNAP

benefits, 3 in violation of SNAP regulations.   As part of the




Plaintiffs’ RSMF nor the exhibit to which they direct the
Court’s attention, (Aff. of Juana Martinez [Docket Item 14-2]),
indicate whether the indicated non-typical prices were the
prices for these same items on May 13, 2017 or at any other time
relevant to this case. Therefore, Plaintiffs do not here raise
a genuine dispute of material fact.

3 As defined by FNS regulations, trafficking in SNAP benefits
means:

          (1)   The  buying,   selling,   stealing,   or
          otherwise effecting an exchange of SNAP
          benefits issued and accessed via Electronic
          Benefit Transfer (EBT) cards, card numbers and
          personal identification numbers (PINs), or by
          manual voucher and signature, for cash or
          consideration other than eligible food, either
          directly,   indirectly,   in   complicity   or
          collusion with others, or acting alone;

          (2) The exchange of firearms, ammunition,
          explosives, or controlled substances, as
          defined in section 802 of title 21, United
          States Code, for SNAP benefits;

          (3) Purchasing a product with SNAP benefits
          that has a container requiring a return
          deposit with the intent of obtaining cash by
          discarding the product and returning the
          container    for    the   deposit    amount,
          intentionally discarding the product, and

                                4
ensuing investigation, FNS staff collected Plaintiffs’ SNAP

transaction records for the time-period running from December

2016 through May 2017 and analyzed it in conjunction with data

from other nearby SNAP retailers, with the transaction histories

of certain nearby SNAP households, and with established patterns

of SNAP benefit trafficking. 4



          intentionally returning the container for the
          deposit amount;

          (4) Purchasing a product with SNAP benefits
          with   the   intent   of   obtaining   cash  or
          consideration other than eligible food by
          reselling   the   product,    and  subsequently
          intentionally reselling the product purchased
          with SNAP benefits in exchange for cash or
          consideration other than eligible food; or

          (5)    Intentionally   purchasing    products
          originally purchased with SNAP benefits in
          exchange for cash or consideration other than
          eligible food.

          (6) Attempting to buy, sell, steal, or
          otherwise affect an exchange of SNAP benefits
          issued and accessed via Electronic Benefit
          Transfer (EBT) cards, card numbers and
          personal identification numbers (PINs), or by
          manual voucher and signatures, for cash or
          consideration other than eligible food, either
          directly,   indirectly,   in   complicity   or
          collusion with others, or acting alone.

7 C.F.R. § 271.2.

4 Plaintiffs attempt to take issue with FNS’s investigation by
asserting that Plaintiffs believe FNS’s “Alert System” may have
been malfunctioning at the time that it flagged Martinez Grocery
II’s transactions for further review, and that the system
flagged the store in error. (Pls.’ RSMF [Docket Item 14], 7 on
the docket; Pls.’ Opp’n [Docket Item 14], 11-12 on the docket.)


                                 5
     As a result of the investigation, FNS sent Plaintiffs a

letter on July 27, 2017, charging Plaintiffs with SNAP benefits

trafficking based on three types of suspicious activities

uncovered by FNS’s investigation:

          1.   An unusually large number of transactions ending
               in $.00 or $.50
          2.   Multiple transactions from an individual SNAP
               account in a short period of time
          3.   Numerous excessively large transactions, relative
               to the nature of Martinez Grocery II as a small
               convenience store
     The July letter indicated that the default sanction for

SNAP trafficking is permanent disqualification from SNAP

participation, but that a retailer could request that FNS

consider a civil monetary penalty instead.

     D.   Administrative Proceedings

     Plaintiffs requested and were granted numerous extensions

of time to respond to the July 2017 letter.   On August 15, 2017,

Plaintiffs responded to FNS through counsel, asserting that they

had not violated any SNAP regulations.   Specifically, Plaintiffs

alleged that they sell many items that end in $.00 or $.50, that




However, while Plaintiffs take issue with the manner in which
FNS’s investigation was triggered, Plaintiffs do not appear to
challenge the manner in which the investigation was conducted.
Nor do Plaintiffs explain why an allegedly malfunctioning “Alert
System” would invalidate a subsequent investigation, where the
investigation itself was conducted properly. Therefore, the
Court does not consider this dispute to be material to the
outcome of this case.


                                6
all same-household transactions were hours apart, and that

Plaintiffs cannot control a SNAP recipient’s desire to purchase

large amounts of items in a single visit to Martinez Grocery II.

Plaintiffs did not request that FNS consider a civil monetary

penalty in lieu of permanently disqualifying Plaintiffs from

participating in SNAP.    Attached to Plaintiffs’ letter were a

number of additional invoices, allegedly related to Martinez

Grocery II’s inventory.

     FNS analyzed Plaintiffs’ response and determined that

          [Plaintiffs’] response to [FNS’s] letter of
          charges failed to justify or adequately
          explain   the  very   suspicious   transaction
          activity noted in [FNS’s] charge letter or
          demonstrated   by   the   specific   household
          shopping activity detailed in [FNS’s] case
          analysis. . . . A review of client shopping
          data for the review period shows that clients
          shopping at Martinez Grocery II are also
          shopping at other area grocery stores, as well
          as full-line supermarkets and superstores that
          offer customers a much larger quantity and
          variety of eligible food items.     It is our
          conclusion that the firm's transactions more
          likely than not represent trafficking.

(A.R. [Docket Item 12], 341.)    Specifically with respect to the

invoices provided by Plaintiffs, FNS determined that

          [Plaintiffs’] reply contains invoices from Sun
          Wholesale Inc. dated December 1, 2016 through
          August 8, 2017 and a summary report of all the
          purchases from Sam’s Club dated December 9,
          2016 through July 31, 2017. [FNS’s] analysis
          revealed that [Plaintiffs] provided invoices
          belonging to two different stores owned by the
          same retailer: Martinez Grocery II [and a
          second, redacted store].


                                  7
          [. . .]

          With regard to the invoices [Plaintiffs]
          provided a total of 95 invoices, 56 of which
          belong to [REDACTED] (not the subject store)
          and 39 invoices belong to Martinez Grocery II.

          [. . .]

          These invoices and the summary report totaled
          $6,659.35 for food items only and including a
          40% mark-up of $2,663.74 the total comes to
          $9,323.09. The total SNAP redemptions during
          the same time period equaled $21,227.84.
          Standard 20% per month for cash, credit, and
          debit card sales brings Martinez Grocery II’s
          total potential sales for the six months to
          $7,458.47. . . . The store had a shortage of
          $13,769.37 during the six month review period.
          It is highly improbable that the store could
          support the SNAP redemptions based on its
          invoices.

(Id. at 339-40.)

     Therefore, FNS determined that Plaintiffs had not

sufficiently responded to the allegations in FNS’s July letter

and FNS issued a decision letter on September 19, 2017

concluding that Plaintiffs had engaged in SNAP trafficking and

permanently disqualifying them from participation in SNAP

     Plaintiffs officially appealed FNS’s decision letter on

October 2, 2017 and submitted additional materials for review on

October 31, 2017.   FNS determined that these additional

materials did not contain any new arguments or any new evidence

in relation to the trafficking allegations.   FNS also noted that

the number of suspicious SNAP transactions at Martinez Grocery


                                 8
II “dropped to zero” in the month after FNS gave Plaintiffs

notice of the suspected trafficking.

     On December 11, 2017, FNS issued its Final Agency Decision

regarding Plaintiffs’ appeal, concluding that

          [FNS] determined that [Plaintiffs] likely
          trafficked in SNAP benefits. The charges of
          violations were based on [FNS’s] assessment
          that substantial evidence exists that the
          questionable transactions occurring during
          the   review    period   displayed    patterns
          inconsistent with legitimate sales of eligible
          food to SNAP participants. The evidence [FNS]
          considered in support of its determination
          included:

               • The irregular SNAP transaction data of
               [Plaintiffs] as compared to similar
               stores;
               • Observations made during an store visit
               by a USDA contractor, including the
               inadequacy of the firm's staple food
               stock to support such large transactions;
               • The availability of other SNAP-
               authorized   stores   located   close  to
               [Plaintiffs]; and,
               • Shopping behaviors of [Plaintiffs’]
               customers.

          The transaction data and overall firm record
          demonstrate    the    patterns    of    unusual,
          irregular, and inexplicable SNAP activity for
          this firm is likely the result of trafficking.
          Upon review, [Plaintiffs] failed to prove by
          a preponderance of the evidence that the
          administrative action should be reversed.
          [Plaintiffs] provided inadequate explanations
          for    the    suspicious     transactions    and
          insufficient   evidence    to   legitimize   its
          transaction data.     It has not convincingly
          rebutted   the   [FNS’s]    determination   that
          [Plaintiffs] most likely trafficked in SNAP
          benefits. The SNAP regulations are specific
          with regard to the action that must be taken


                                 9
           if personnel of the firm have trafficked,
           which is that FNS must disqualify the firm
           permanently.

(A.R. [Docket Item 12], 552.)

     On January 16, 2018, Plaintiffs filed the present case,

seeking to overturn FNS’s Final Agency Decision.

III. STANDARD OF REVIEW

     Pursuant to Fed. R. Civ. P. 56(c), a motion for summary

judgment will be granted if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine dispute as to

any material fact and that the moving party is entitled to

judgment as a matter of law.    See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247 (1986); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986).   “[S]ummary judgment may be granted only

if there exists no genuine issue of material fact that would

permit a reasonable jury to find for the nonmoving party.”

Miller v. Ind. Hosp., 843 F.2d 139, 143 (3d Cir. 1988).    All

facts and inferences must be construed in the light most

favorable to the non-moving party.    Peters v. Del. River Port

Auth., 16 F.3d 1346, 1349 (3d Cir. 1994).

     In deciding a motion for summary judgment, the court’s role

is not to evaluate the evidence and decide the truth of the

matter, but to determine whether there is a genuine issue for

trial.   Anderson, 477 U.S. at 249.   Credibility determinations


                                 10
are the province of the factfinder, and thus at the summary

judgment stage credibility issues should be resolved against the

moving party.       Big Apple BMW v, Inc. v. BMW of N. Am., Inc., 974

F.2d 1358, 1363 (3d Cir. 1992); Meyer v. Riegel Prods. Corp.,

720 F.2d 303, 307 n.2 (3d Cir. 1983).       However, “[t]he mere

existence of a scintilla of evidence,” without more, will not

give rise to a genuine dispute for trial.      Anderson, 477 U.S. at

252.    In the face of such evidence, summary judgment is still

appropriate “[w]here the record ... could not lead a rational

trier of fact to find for the nonmoving party.”      Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

IV.    DISCUSSION

       Plaintiffs’ Complaint alleges two claims.    (See Complaint

[Docket Item 1].)      Count One seeks trial de novo regarding

Defendants’ finding that Plaintiffs engaged in trafficking.

(See id. at ¶¶ 30-36.)      Count Two seeks a finding that

Defendants’ decision to permanently disqualify Martinez Grocery

II from the SNAP program was arbitrary and capricious.       (See id.

at ¶¶ 37-40.)

       A.   Legal Standard

       The SNAP program provides for judicial review of any final

determination by the FNS for aggrieved parties.      7 U.S.C.

§ 2023(a)(13).      The statute states that “the suit ... shall be a


                                    11
trial de novo by the court in which the court shall determine

the validity of the questioned administrative action in

issue....”    7 U.S.C. § 2023(a)(15).   Courts apply a two-step

analysis in such cases.    “First, the [c]ourt must review whether

a violation occurred.    For this inquiry, the plaintiff

challenging the administrative action has the burden of proving

by a preponderance of the evidence that the charged SNAP

violation did not occur.”    White Horse No. 2 v. United States,

No. 11-1538, 2012 WL 1533468, at *2–3 (D.N.J. Apr. 30, 2012)

(citing Han v. Food and Nutrition Service, 580 F.Supp. 1564,

1567 (D.N.J.1984) (“plaintiff bears the burden of establishing

by a preponderance of the evidence that the agency’s

determination to disqualify [plaintiff] from participating in

the Food Stamp Program is factually incorrect.”)).

     Regarding a plaintiff’s right to trial de novo, the Third

Circuit has held that “de novo review is compatible with a

summary judgment disposition if there are no material facts in

dispute.”    Freedman v. U.S. Dep’t of Agric., 926 F.2d 252, 261

(3d Cir. 1991) (citing In Suk Pak v. U.S. Dep’t of Agric., 690

F. Supp. 322 (M.D. Pa. 1987), aff’d, 853 F.2d 918 (3d Cir.

1988); Modica v. United States, 518 F.2d 374, 376 (5th Cir.

1975) (“[d]espite the trial de novo provision, it is clear that

summary judgment is a proper means of disposing of requests ...

where there are presented no genuine issues of material fact”)).


                                 12
     If a plaintiff fails to meet its burden to show that there

was no violation of the SNAP program, the court then turns to

step two: determining whether the sanction imposed by FNS is

appropriate.   “The standard of review for the imposition of a

sanction under SNAP is whether the Secretary’s action was

arbitrary or capricious, i.e., whether it was ‘unwarranted in

law or without justification in fact.’” Atl. Deli & Grocery v.

United States, No. 10-4363, 2011 WL 2038758, at *5 (D.N.J. May

23, 2011) (quoting Willy’s Grocery v. United States, 656 F.2d

24, 26 (2d Cir. 1981)).    Therefore, the plaintiff “has the

burden of introducing evidence into the record that would allow

the Court to conclude that the agency’s determination ... is

unwarranted in law or fact.”    Id.

     B.   Step One: SNAP Violation

     As explained, supra, the Third Circuit has determined that

the statutory requirement of a trial de novo can be satisfied

through a motion for summary judgment, where there are no

material facts in dispute.    Freedman, 926 F.2d at 261; see also

Modica, 518 F.2d at 376.    While Plaintiffs have attempted to

raise disputes of facts relating to the “Alert System” and the

pricing structure employed by Martinez Grocery II, none of these

disputes are material to the Court’s current analysis, because

Plaintiffs have failed to establish why the functioning of the

“Alert System” would call into question the results of the


                                 13
ensuing investigation, nor have Plaintiffs alleged, much less

established, that the evidence relating to a “$.00” and “$.50”

pricing structure represents prices for items as they appeared

at the time of the FNS site visit or during the six-month period

investigated by FNS.   (See, supra, Notes 2 and 3.)    Therefore,

the Court turns to step one of its analysis.

     As also explained, supra, it is Plaintiffs’ burden at step

one to prove, by a preponderance of the evidence, that FNS’s

decision to permanently disqualify Plaintiffs from further

participation in SNAP was incorrect.    Plaintiffs assert that

summary judgment is premature at this stage, because they seek

greater discovery related to the “Alert System” and because

Plaintiffs assert that the evidence relating to a “$.00” and

“$.50” pricing structure creates a genuine dispute of material

fact.   (See Pls.’ Opp’n [Docket Item 14], 10-13 on the docket.)

     Regarding the “Alert System,” Plaintiffs argue “the proper

functioning of the [“Alert System”] is necessary to the FNS

upholding” Plaintiffs’ disqualification.    (Id. at 11 on the

docket.)   Plaintiffs do not provide citation to any legal

authority to support this proposition.    (See id.)   Nor do

Plaintiffs explain why this must logically flow from existing

legal authorities.   (See id.)   Rather, Plaintiffs assert that

the results of FNS’s investigation must be entirely invalidated

because Plaintiffs believe they should not have been


                                 14
investigated in the first place.       Plaintiffs do not allege that

the investigation was triggered for a nefarious or improper

reason, but only baldly allege that the “Alert System” is not

trustworthy.    (See id.)   However, Plaintiffs do not explain, nor

do Plaintiffs provide any legal authority to explain, why the

trustworthiness of the “Alert System” is relevant to the

validity of the subsequent investigation, where the procedures

and methods of that subsequent investigation are not being

challenged.    (See generally id.)     FNS’s decision to disqualify

Plaintiffs from further participation in SNAP was not based on

the “Alert System” but rather on the fruits of the ensuing

investigation, which showed — independently of the “Alert

System” — that Plaintiffs engaged in numerous activities

consistent with SNAP trafficking.

     With regard to Plaintiffs’ evidence regarding Martinez

Grocery II’s pricing structure, the Court has already explained,

supra, why this does not create a genuine issue of material

fact.   The photos do not establish that these were the prices of

these items at any time that is relevant to this case, nor do

the photos provide support for the proposition that the store

generally has a “$.00” or “$.50” pricing structure.       They are

photos of a small number of items with such a pricing structure

taken at an entirely unknown date.       That cannot create a genuine

issue of material fact in this case.       Plaintiffs do not claim


                                  15
that they need additional time for discovery on this issue, nor

could they, since information about Plaintiffs’ pricing

structure is within Plaintiffs’ own control and any additional

information could have been submitted in the briefing related to

this motion.

        Therefore, the Court finds that Plaintiffs have failed to

make any argument that FNS’s determination was incorrect, much

less to carry their burden of proving such by a preponderance of

the evidence.

        C.    Step Two: Arbitrary or Capricious Sanction

      The Court next turns to step two, which requires the Court to

determine whether the sanction imposed by FNS was arbitrary or

capricious. Plaintiffs have the burden to show that FNS’s decision

to   ban     them   from   SNAP   was   “‘unwarranted    in    law    or   without

justification in fact.’” Atl. Deli & Grocery, 2011 WL 2038758, at

*5 (quoting Willy’s Grocery, 656 F.2d at 26).

      Plaintiffs’ brief does not provide any argument to support

their burden with respect to step two.           (See generally Pls.’ Opp’n

[Docket Item 12], 10-13 on the docket.)                Plaintiffs’ complaint

alleges that FNS’s sanction was arbitrary and capricious because

FNS’s      charge   and    determination     letters   did    not    specifically

indicate that FNS’s decision was guided by the enumerated bases

for such a determination as set forth at 7 C.F.R. § 278.6(d):




                                        16
          1. The nature and scope of the violations
             committed by personnel of the firm,
          2. Any prior action taken by FNS to warn the
             firm about the possibility that violations
             are occurring, and
          3. Any other evidence that shows the firm’s
             intent to violate the regulations.
(See Complaint [Docket Item 1], ¶ 38.)

     However, FNS’s charge letter clearly states that Martinez

Grocery II has been charged with SNAP trafficking and that the

mandatory sanction if such a violation is found to have occurred

is disqualification from SNAP, unless Martinez Grocery II

requested that FNS consider a civil monetary penalty.    It is

undisputed that Plaintiffs never made such a request.    Unlike

with other violations of SNAP rules and regulations, 7 C.F.R.

§ 278.6(e)(1) “mandates automatic disqualification for any

trafficking offense.”   Grocery Town Mkt., Inc. v. United States,

848 F.2d 392, 393 (3d Cir. 1988).    Therefore, FNS is not

permitted to consider any mitigating circumstances, including

the considerations in 7 C.F.R. § 278.6(d).

     Plaintiffs further allege in their complaint that FNS’s

letters were so ambiguous that Plaintiffs were unable to

effectively respond to the letters and were unaware of how FNS

considered Plaintiffs’ responses to such letters.    (See

Complaint [Docket Item 1], ¶ 39-40.)    However, Plaintiffs have

not specifically alleged now FNS’s letters were deficient or

what further information would have been necessary for them to



                                17
mount an effective defense to the allegations, nor have

Plaintiffs taken the opportunity to explain any of these issues

more fully in the briefing responding to the present motion.

     FNS’s initial charge letter includes attached forms listing

each of the suspicious transactions that FNS identified.     (See

A.R. [Docket Item 12], 178-188.)     Then ultimately FNS issued a

10-page Final Agency Decision explaining the basis for upholding

its initial decision, which took into account the information

collected by FNS during its investigation as well as the

responses and attached documents submitted by Plaintiffs.     (See

id. at 544-553.)   Plaintiffs have never specified what

information was missing from these documents in order for

Plaintiffs to “effectively refute” the allegations against them.

Nor did Plaintiffs take the opportunity to more fully explain

these issues in response to the pending motion.

     Therefore, Plaintiffs have failed to meet their burden to

show that FNS’s actions were arbitrary or capricious.

Furthermore, Plaintiffs have not even claimed that further

discovery would be of assistance in meeting their burden.     As

such, Defendants’ motion for summary judgment shall be granted

in full.




                                18
     V. CONCLUSION

     For the reasons set forth above, Defendants’ motion for

summary judgment [Docket Item 13] will be granted.   An appropriate

Order follows.




September 27, 2019            s/ Noel L. Hillman
Date                          NOEL L. HILLMAN
                              United States District Judge
At Camden, New Jersey




                               19
